Case: 21-60571     Document: 00516327932         Page: 1     Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 20, 2022
                                  No. 21-60571                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Benanze Bechuke Bertrand,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 476 466


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Benanze Bechuke Bertrand, a native and citizen of Cameroon,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the Immigration Judge (IJ) denying
   his application for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60571        Document: 00516327932         Page: 2   Date Filed: 05/20/2022




                                     No. 21-60571


   Convention Against Torture (CAT). Now, he raises claims concerning due
   process, the BIA’s adverse credibility finding as well as its conclusion that he
   failed to brief his withholding claim, the lack of corroborating evidence, the
   merits of his asylum and withholding claims, and the denial of CAT relief.
   Because his claims challenging due process in relation to the denial of a full
   and fair hearing by the IJ and the BIA’s conclusion that he failed to brief his
   withholding claim were not raised before the BIA, we lack jurisdiction to
   consider them. See Omari v. Holder, 562 F.3d 314, 319-21 (5th Cir. 2009).
          We review the BIA’s decision under the substantial evidence
   standard.   See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).
          The BIA’s credibility determination is supported by “specific and
   cogent reasons derived from the record,” see Zhang, 432 F.3d at 344, and
   consideration of the record as a whole does not show that “no reasonable
   factfinder” could make such a determination, see Singh, 880 F.3d at 225
   (internal quotation marks and citation omitted); see also Avelar-Oliva v. Barr,
   954 F.3d 757, 767 (5th Cir. 2020). Because this conclusion was a sufficient
   basis for the BIA’s decision that the IJ did not err by denying Bechuke
   Bertrand’s requests for asylum and withholding, we need not consider his
   remaining arguments concerning these forms of relief.              See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976); Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Finally, he points to nothing in the record indicating that he more
   likely than not will be tortured with governmental acquiescence if repatriated
   and thus has not shown that substantial evidence compels a conclusion
   contrary to that of the BIA on the issue whether he showed eligibility for CAT
   relief. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); Zhang,




                                          2
Case: 21-60571   Document: 00516327932        Page: 3   Date Filed: 05/20/2022




                               No. 21-60571


   432 F.3d at 344.   The petition for review is DENIED in part and
   DISMISSED in part.




                                    3